Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:      Regarding claims 1-15, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a system or corresponding method comprising: a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: in response to receiving incoming data, generating encoded data based on the incoming data according to an erasure code scheme, wherein the encoded data comprises k coding fragments of the encoded data for every m data fragments of the encoded data, wherein k is a positive integer, and wherein m is a positive integer: causing storage of a first portion of the encoded data according to a first ratio of coding fragments to data fragment; determining a first performance indicator value corresponding to the storage of the first portion of encoded data according to the first ratio; in response to determining that a rule relating to the first performance indicator is satisfied, updating the first ratio, resulting in a second ratio; and causing storage of a second portion of the encoded data according to the second ratio.     Regarding claims 16-20, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a non-transitory machine-readable medium comprising instructions executed by a processor comprising: determining a first ratio of coding fragments to data fragments based on a first performance indicator of a storage system, wherein the coding fragments and the data fragments are comprised in encoded data to be stored in the storage system, wherein the encoded data is a representation of incoming data according to an erasure code scheme, and wherein the encoded data comprises k coding fragments of the encoded data for every m data fragments of the encoded data, wherein k is a positive integer, and wherein m is a positive integer; storing a first portion of a first protection set of the encoded data according to the first ratio at a first storage device of the storage system, and storing a second portion of the first protection set of the encoded data at a second storage device of the storage system; determining a first performance indicator value corresponding to the storage of the first portion of encoded data according to the first ratio; in response to determining that a rule relating to the first performance indicator is satisfied, updating the first ratio, resulting in a second ratio that is different than the first ratio; and storing a third portion of a second protection set of the encoded data according to the second ratio at the first storage device, and storing a fourth portion of the second protection set of the encoded data at a third storage device of the storage system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112